840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward Jerome HARBISON, Plaintiff-Appellant,v.Lamar ALEXANDER, Stephen H. Norris, Tony Young, and MichaelDutton, Defendants-Appellees.
No. 86-6147.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1988.

Before KRUPANSKY, DAVID A. NELSON and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Fed.R.App.P.


2
This pro se Tennessee prisoner appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint in which he alleged unconstitutional living conditions on death row.  He requested monetary damages and a stay of his execution until the damages are paid.  The magistrate recommended dismissing the action and instructing the plaintiff to seek the cooperation of the class representatives in the action styled Groseclose v. Dutton, 609 F.Supp. 1432 (D.C.Tenn.1985).  After a de novo review, the district court adopted the magistrate's report and recommendation and dismissed the plaintiff's complaint.  This appeal followed.


3
A review of the record indicates that the plaintiff is a member of the class certified in Groseclose as well as in a similar class action, Grubbs v. Bradley, 552 F.Supp. 1052 (M.D.Tenn.1982).  On appeal of the Groseclose decision to this court, we vacated the district court decision and remanded the case with directions that it be consolidated with Grubbs v. Bradley.    See Groseclose v. Dutton, 829 F.2d 581 (6th Cir.1987).


4
In the present case, we find that the plaintiff's claims would be better addressed by the judge who is hearing the consolidated class actions.  See Johnson v. McKaskle, 727 F.2d 498, 501 (5th Cir.1984);  Goff v. Menke, 672 F.2d 702, 704 (8th Cir.1982).


5
Accordingly, pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, we affirm the district court's order without prejudice to the plaintiff's right to seek relief as a member of the class certified in Grubbs and Groseclose.